internal_revenue_service department of the treasury uil no washington dc number release date person to contact telephone number refer reply to cc ebeo - plr-113003-98 date date dear sir or madam this is in response to your letter dated date regarding your church’s application_for exemption from the payment of employer social_security_taxes you were denied the exemption because you did not timely file form_8274 certification by churches and qualified church-controlled organizations electing exemption from employer social_security_taxes the law setting forth the filing of elections for tax exemption was enacted by congress and there are no statutory provisions to permit an exception for any reason if the due_date is missed while we can sympathize with your situation we have no authority to extend the period for filing the form_8274 or to grant an exception to the timely filling requirement imposed by the law accordingly you should continue to file form_941 in accordance with sec_31 a of the employment_tax regulations we regret that we cannot be more helpful to you in this matter sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
